Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 9, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  138401 (70)                                                                                         Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LANSING SCHOOLS EDUCATION                                                                               Brian K. Zahra,
  ASSOCIATION, MEA/NEA, CATHY                                                                                        Justices
  STACHWICK, PENNY FILONCZUK,
  ELIZABETH NAMIE, and ELLEN WHEELER,
            Plaintiffs-Appellants,
  v                                                                SC: 138401
                                                                   COA: 279895
                                                                   Ingham CC: 07-000483-AW
  LANSING BOARD OF EDUCATION and
  LANSING SCHOOL DISTRICT,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for review of taxation of costs is GRANTED. A
  public question being involved, no costs are awarded.

         CAVANAGH and MARILYN KELLY, JJ., would deny the motion for review of
  taxation of costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 9, 2011                       _________________________________________
         p0302                                                                Clerk